COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-172-
CV





IN RE MOSTAFA ARAM AZADPOUR 	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus 
and motion for emergency relief 
and is of the opinion that all relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  WALKER, GARDNER, and MCCOY, JJ.



DELIVERED: June 8, 2009



FOOTNOTES
1:See
 
T
ex
. R. A
pp
. P.
 47.1.